                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES EDWARD GRANT,

        Plaintiff,
                                                  Case No. 19-cv-632-jdp
   v.

JEFF TWING,
MADISON POLICE DEPARTMENT,
MILWAUKEE POLICE DEPARTMENT,
MILWAUKEE COUNTY,
STATE OF WISCONSIN, AND
MILWAUKEE HOUSE OF CORRECTIONS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             08/13/2019
        Peter Oppeneer, Clerk of Court                     Date
